 



Exhibit 10.2

August 12, 2002

Description of eLoyalty Corporation
Vice President Compensation Program

     On February 25, 2002, the Compensation Committee of the Board of Directors
of eLoyalty Corporation approved, and the entire Board of Directors subsequently
ratified, a new Vice President Compensation Program (the “VP Compensation
Program”) for eLoyalty’s Vice Presidents, including those who had held the title
of Senior Vice President prior to the Company’s elimination of that title, also
in February 2002. All executive officers of the Company, other than the Chief
Executive Officer, are Vice Presidents and participants in the VP Compensation
Program.

     The VP Compensation Program established five compensation tiers for
eLoyalty Vice Presidents. Each such tier has associated with it a target annual
cash compensation amount (consisting of annual base salary component and a
target annual bonus component) and a target equity position in eLoyalty that is
the same for each Vice President within the tier. The target equity position is
expressed as a dollar amount and includes all equity granted by eLoyalty to the
Vice President in his or her capacity as an eLoyalty employee, whether in the
form of Common Stock, the right to receive future grants of Common Stock or
options to purchase Common Stock.

     Under the VP Compensation Program, bonus targets established by the
Compensation Committee will be funded based on overall eLoyalty performance. For
each participant, bonuses will be paid based on individual performance against
predetermined personal and team goals. The VP Compensation Program includes
limitations on the funding of cash bonus pools for Vice Presidents, including
limits relating to eLoyalty profitability, requiring that all non-Vice President
bonus pools be fully funded before the funding of any Vice President bonus pool
begins, and requiring that bonus pools for Vice Presidents in higher
compensation tiers be funded at a substantially slower rate than the funding of
bonus pools for Vice Presidents in lower compensation tiers. Where established
goals are not reached, these elements decrease the likelihood of cash bonuses
being paid to Vice Presidents as a group and decrease the likelihood that any
cash bonuses paid to Vice Presidents will reach their targeted amounts. In
addition, those Vice Presidents placed in higher compensation tiers, presumably
those most capable of influencing eLoyalty’s performance, are those least likely
to have their cash bonuses fully funded in the absence of overall strong
performance.

     In general, eLoyalty expects that equity targets under the VP Compensation
Program will be funded through grants of restricted stock that vest either
ratably over five years (for Vice Presidents at the time the program was
adopted) or ratably over four years commencing on the anniversary of the grant
date (for newly hired or promoted Vice Presidents). Non-U.S. Vice Presidents
receive an installment stock award that provides for the issuance, in the
aggregate, of the same number of shares of Common Stock as would have been
issued to them as restricted stock had they been U.S. employees, in quarterly
installments corresponding to the vesting of the restricted stock grants. Shares
granted under the VP Compensation Plan will be issued under one of eLoyalty’s
stock incentive plans.

 